19-01022-mew        Doc 69    Filed 11/27/19    Entered 11/27/19 17:21:15        Main Document
                                               Pg 1 of 1


 WAYNE GREENWALD, P.C.
 Attorneys for the Respondent , Summa Capital Corp.
 475 Park Avenue South - 26th Floor
 New York, New York 10016
 12-983-1922

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ________________________________________
 In re:                                                              Case No. 08-12667 (MEW)
        BOAZ BAGBAG,                                                 Chapter 7
                               Debtor.
 ________________________________________
 BOAZ BAGBAG,
                   Petitioner,                                       Adv. No. 19-01022 (MEW)
 - against -

 SUMMA CAPITAL CORP.,

                          Respondent                                 Respondent.

   STATEMENT OF ATTORNEYS’ FEES INCURRED BY SUMMA CAPITAL CORP
                  IN THIS ADVERSARY PROCEEDING

 TO:      HON. MICHAEL E. WILES
          UNITED STATES BANKRUPTCY JUDGE

          Annexed hereto ia a schedule of attorneys’ fee and related disbursements incurred by

 Summa Capital Corp., in connection with defending this adversary proceeding.

 Dated:          New York, New York
                 November 27, 2019                WAYNE GREENWALD, P.C.
                                                  Attorneys for the Respondent
                                                  Summa Capital Corp.
                                                  475 Park Avenue South - 26th Floor
                                                  New York, New York 10016
                                                  212-983-1922

                                                  By:___/s/ Wayne M. Greemwald______Pres.
                                                            Wayne M. Greenwald

                                                 -1-
